Exhibit 21(a) SUBSIDIARIES OF LAMAR ADVERTISING Exact Name of Entity as Specified in its Charter State or Other Jurisdiction of Incorporation or Organization Lamar Media Corp. Delaware Arizona Logos, L.L.C. Arizona Canadian TODS Limited Nova Scotia, Canada Colorado Logos, Inc. Colorado Delaware Logos, L.L.C. Delaware Florida Logos, Inc. Florida Georgia Logos, L.L.C. Georgia Interstate Logos, L.L.C. Louisiana Kansas Logos, Inc. Kansas Kentucky Logos, LLC Kentucky Lamar Advantage GP Company, LLC Delaware Lamar Advantage Holding Company Delaware Lamar Advantage LP Company, LLC Delaware Lamar Advantage Outdoor Company, L.P. Delaware Lamar Advertising of Colorado Springs, L.L.C. Colorado Lamar Advertising of Louisiana, L.L.C. Louisiana Lamar Advertising of Michigan, Inc. Michigan Lamar Advertising of Penn, LLC Delaware Lamar Advertising of Puerto Rico, Inc. Puerto Rico Lamar Advertising of South Dakota, L.L.C. South Dakota Lamar Advertising of Youngstown, Inc. Delaware Lamar Advertising Southwest, Inc. Nevada Lamar Air, L.L.C. Louisiana Lamar Alliance Airport Advertising Company Nevada Lamar Canadian Outdoor Company Ontario, Canada Lamar Central Outdoor, LLC Delaware Lamar Electrical, Inc. Louisiana Lamar Florida, L.L.C. Florida Lamar Investments, LLC Delaware Lamar Obie Company, LLC Delaware Lamar OCI North, L.L.C. Delaware Lamar OCI South Corporation Mississippi Lamar Ohio Outdoor Holding Corp. Ohio Lamar Pensacola Transit, Inc. Florida Lamar Tennessee, L.L.C. Tennessee Lamar Service Company, LLC Delaware Lamar Transit, LLC Delaware Lamar Texas Limited Partnership Texas Lamar Transit Advertising Canada Ltd. British Columbia, Canada Lamar TRS Holdings, LLC Delaware Louisiana Interstate Logos, L.L.C. Louisiana Maine Logos, L.L.C. Maine Michigan Logos, Inc. Michigan Minnesota Logos, Inc. Minnesota Mississippi Logos, L.L.C. Mississippi Missouri Logos, LLC Missouri Montana Logos, L.L.C. Montana Nebraska Logos, Inc. Nebraska Nevada Logos, Inc. Nevada New Jersey Logos, L.L.C. New Jersey New Mexico Logos, Inc. New Mexico Ohio Logos, Inc. Ohio Oklahoma Logos, L.L.C. Oklahoma Outdoor Marketing Systems, L.L.C. Pennsylvania Exact Name of Entity as Specified in its Charter State or Other Jurisdiction of Incorporation or Organization Outdoor Promotions West, LLC Delaware QMC Transit, Inc. Puerto Rico South Carolina Logos, Inc. South Carolina Tennessee Logos, Inc. Tennessee The Lamar Company, L.L.C. Louisiana TLC Farms, L.L.C. Louisiana TLC Properties II, LLC Texas TLC Properties, Inc. Louisiana TLC Properties, L.L.C. Louisiana Triumph Outdoor Holdings, LLC Delaware Triumph Outdoor Rhode Island, LLC Delaware Utah Logos, Inc. Utah Virginia Logos, LLC Virginia Washington Logos, L.L.C. Washington Wisconsin Logos, L.L.C. Wisconsin
